DETAILED ACTION


1.	Claims 1-21 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8 recites the limitation "the dot product result" in line 9.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101

5.	Claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

6.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

15. A method comprising: 
storing a plurality of multiplicand and corresponding multipliers in a memory device, the memory device comprising a plurality of memory cells accessible via a plurality of bit lines and a plurality of word lines; 
generating a dot product result by summing multiplications of each multiplicand and corresponding multiplier, wherein the dot product result is generated by: 
sequencing through positions of bits of the multipliers; selectively applying a plurality of popcount operations on the multiplicands based on the bit value of a current bit position of a corresponding multiplier to generate a popcount result; and 
selectively accumulating the at least one popcount result; wherein the dot product result is generated upon completing the sequencing.

7.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “storing a plurality of multiplicand and corresponding multipliers in a memory device, the memory device comprising a plurality of memory cells accessible via a plurality of bit lines and a plurality of word lines” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the storing step is recited as a general means of storing data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore, storing data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

8.	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

21. A method comprising: 
storing at least one summand in a memory array of a memory device, the memory array comprising a plurality of memory cells accessible via a plurality of bit lines and a plurality of word lines; 
generating a fused multiply-accumulation result by multiplying a multiplier by the popcount result of the at least one summand and accumulating it to the sum; 
generating a popcount result by applying a plurality of popcount operations on the at least one summand; and 
selectively accumulating a current sum value with the popcount result by sequencing through the at least one bit of the multiplier; 
wherein the fused multiply-accumulation result is generated upon completing the sequencing through the at least one bit of the multiplier.

9.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “storing at least one summand in a memory array of a memory device, the memory array comprising a plurality of memory cells accessible via a plurality of bit lines and a plurality of word lines” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the storing step is recited as a general means of storing data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore, storing data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

10.	Claims 1 and 8 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claims 15 and 21 above. Claims 1 and 8 only recite an additional “memory device,” “at least one memory array of a memory device,” and “a plurality of memory cells”. These recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor are they indicative of an inventive concept (i.e. significantly more). Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. 
Dependent claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

	For example:
	
11.	Claim 2 recites the abstract idea of “wherein the sum is generated based on accumulation of a current sum value with the popcount result, in response to the first bit of multiplier having a first predefined value at a corresponding position,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

12.	Claim 3 recites the abstract idea of “wherein the sum is generated based on sequencing through positions without accumulating, in response to the bits of the multiplier having a second predefined value at corresponding positions,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

13.	Claim 4 recites the abstract idea of “wherein the sum is generated based on sequencing through positions without accumulating, in response to the bits of the multiplier having a second predefined value at corresponding positions,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Claim 5 recites the abstract idea of “wherein the plurality of popcount operations comprises counting the number of bits having the first predefined value for each bit position of the at least one multiplicand,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

15.	Claim 6 recites the abstract idea of “wherein the bit positions of the at least one multiplicand are stored along the same word line,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.
	
16.	Claim 7 recites the abstract idea of “a plurality of sense amplifiers, wherein each sense amplifier is coupled to a corresponding bit line, wherein the plurality of sense amplifiers are used to perform the plurality of popcount operations,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

17.	Claim 9 recites the abstract idea of “wherein a set of popcount operations generates a popcount result for each bit position of bits of the at least one multiplier,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception. 




Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10, 13-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shamma (US Pub. 2020/0020393) in view of Becker (US Pub. 2002/0083106).

19.	As to claim 1, Al-Shamma discloses a system (abstract) comprising:
	at least one memory device ([0024] and [0026]-[0027] NVM non-volatile memory device);
	at least one memory array of a memory device ([0027], NVM cells can be organized into addressable arrays);
a plurality of memory cells of the at least one memory array ([0027], NVM cells), the plurality of memory cells accessible via a plurality of bit lines and a plurality of word lines ([0019], [0026], and [0033], bit lines and word lines of the array), wherein at least one multiplicand is stored in the memory array and at least one multiplier is stored in the memory device ([0017] input multiplicand and multiplier value);
the at least one memory device being configured to: generate a sum of the at least one multiplicand ([0074]-[0076] sum calculated); and generate a multiplication result based on the sum and by sequencing through the bits of the multiplier (fig. 8 multiplication). 

20.	Al-Shamma does not disclose that sum is generated based on a plurality of popcount operations performed on the at least one multiplicand. 
However, Becker discloses that sum is generated based on a plurality of popcount operations performed on the at least one multiplicand ([0007]-[0010] and [0033]-[0034] 3 stage popcount).

21.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Al-Shamma, by incorporating the popcount operations, as taught by Becker, for the benefit of balancing inputs so operation executions are more balanced, thus increasing computational speed and efficiency (Becker abstract). 

22.	As to claim 4, the combination of Al-Shamma and Becker discloses wherein at least one multiplicand is stored along a corresponding bit line (Al-Shamma [0019], [0026], and [0033]).
23.	As to claims 5 and 10, the combination of Al-Shamma and Becker discloses wherein the plurality of popcount operations comprises counting the number of bits having the first predefined value for each bit position of the at least one multiplicand (Becker [0034] and [0047]-[0048]).

24.      As to claim 6, the combination of Al-Shamma and Becker discloses wherein the bit positions of the at least one multiplicand are stored along the same word line (Al-Shamma [0019], [0026], and [0033]).
25.      As to claims 7, 13, and 19-20, the combination of Al-Shamma and Becker discloses a plurality of sense amplifiers, wherein each sense amplifier is coupled to a corresponding bit line, wherein the plurality of sense amplifiers are used to perform the plurality of popcount operations (Al-Shamma [0064] and fig. 6 sense amplifier).

26.      As to claim 8, Al-Shamma discloses a system comprising: 
at least one memory device ([0024] and [0026]-[0027] NVM non-volatile memory device); at least one memory array of a memory device ([0027], NVM cells can be organized into addressable arrays); a plurality of memory cells of the at least one memory array ([0027], NVM cells), the plurality of memory cells accessible via a plurality of bit lines and a plurality of word lines ([0019], [0026], and [0033], bit lines and word lines of the array), wherein at least one multiplicand is stored in the memory array and at least one multiplier corresponding to the at least one multiplicand is stored in the memory array ([0017] input multiplicand and multiplier value); and 
the memory device further configured to generate the dot product result of the at least one multiplicand and the at least one multiplier, and sequencing through bits of the at least one multiplier ([0074]-[0076] and fig 8 multiplication).

27.	Al-Shamma does not disclose that the result is generated based on a plurality of popcount operations performed on the at least one multiplicand, wherein the plurality of popcount operations are selectively performed by sequencing through bits of the at least one multiplier. 
However, Becker discloses the result is generated based on a plurality of popcount operations performed on the at least one multiplicand, wherein the plurality of popcount operations are selectively performed by sequencing through bits of the at least one multiplier ([0007]-[0010] and [0033]-[0034] 3 stage popcount).

28.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Al-Shamma, by incorporating the popcount operations, as taught by Becker, for the benefit of balancing inputs so operation executions are more balanced, thus increasing computational speed and efficiency (Becker abstract). 

29.	As to claim 9, the combination of Al-Shamma and Becker discloses wherein a set of popcount operations generates a popcount result for each bit position of bits of the at least one multiplier (Becker [0007]-[0010] and [0033]-[0034]). 

30.	As to claim 14, 15, and 21, the claims are rejected for similar reasons as claims 1 and 8 above. 

31.	As to claim 16, the combination of Al-Shamma and Becker discloses wherein the dot product result is generated as value in a feature map used in a convolutional neural network (Al-Shamma , [0020] and [0028] CNNs).

32.	As to claim 17, the combination of Al-Shamma and Becker discloses wherein the multipliers are stored in a first memory array and wherein the multiplicands are stored in a second memory array that is different from the first memory array (Al-Shamma [0026]-[0027], memory arrays).



Allowable Subject Matter
33.	Claims 2-3, 11-12, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter: 
The combination of Al-Shamma and Becker teaches the limitations of the independent claims. However, the prior art of record does not teach or suggest a least “wherein the sum is generated based on accumulation of a current sum value with the popcount result, in response to the first bit of multiplier having a first predefined value at a corresponding position,” “wherein each popcount result is generated in response to a bit of the at least one multiplier having a first predefined value at a corresponding bit position, and bypassed in response to a bit of the at least one multiplier having a second predefined value at a corresponding bit position,” “wherein the at least one multiplier is stored along odd- numbered bit lines, wherein the at least one multiplicand is stored along even- numbered bit lines,” as in claims 2, 11, 12, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 10,146,537 – related to apparatuses and methods related to vector population count determination in memory

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182